DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Claims 5, 9-21 and 24 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al.  JP 2014-26194 (citation from WO 2016/104165 A1).
Regarding claims 9-19, Goto et al. teach a liquid crystalline medium ( see abstract , claims and examples) comprising a polymerizable compound for producing a PSA type or PSVA type liquid crystal element display, wherein the polymerizable compounds is represented by 
    PNG
    media_image1.png
    373
    253
    media_image1.png
    Greyscale
, wherein RM1 is defined as P15-S15 ; RM2  and RM3  represents P16-S16  wherein P15 and P16 is R-1 : 
    PNG
    media_image2.png
    54
    200
    media_image2.png
    Greyscale
or (R-2) 
    PNG
    media_image3.png
    68
    241
    media_image3.png
    Greyscale
 and S15 and S16   represents an alkylene group having 1 to 15 carbon atoms, wherein  all groups P are present may have the same meaning [0013-0035] , which meets the limitation of formula I1-3, wherein L is La which is a straight-chain alkoxy group with 1 C atom as instantly claimed.  The medium comprises a liquid-crystalline component comprising one or more mesogenic or liquid crystalline compounds ([0261] and examples). The medium (composition) further comprises one or more compounds of the formulae (II-11) or (II-I1):  [0073-0076] 
    PNG
    media_image4.png
    93
    510
    media_image4.png
    Greyscale
meeting the 
    PNG
    media_image5.png
    248
    470
    media_image5.png
    Greyscale
 meeting the limitation of one or more compounds of formulae CY and/or PY as instantly claimed. The medium (composition) further comprises one or more additional compounds of the formula IV-A to IV-F [0094-0100] 
    PNG
    media_image6.png
    52
    275
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    249
    245
    media_image7.png
    Greyscale
 meeting the limitation of one or more additional compounds of formula ZK as instantly claimed. Goto et al. a process of preparing an liquid crystalline medium, a liquid crystalline display comprising two substrates and electrodes, and process for the producing a liquid crystalline display ( see claims and examples). 
.
Claim(s) 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goto et al (WO 2014/174929 A1; citations from US 2016/0075950 A1).
Regarding claims 20, Goto et al. teach a compound (see Examples) represented by formulas T-11 or T-19 (i.e.  (T-11) in Example 2): 
    PNG
    media_image8.png
    146
    288
    media_image8.png
    Greyscale
meeting the limitation of formula II2 as instantly claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 9-21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. Applicants argue that alkoxy substitution is not disclosed or suggested by Goto (WO 2014/174929).
Examiner disagrees that independent claim 20 requires an alkoxy substitution. Therefore, a rejection is applied. 

Allowable Subject Matter
Claim 21 is allowed. No prior art teaches a process for preparing a compound of formulas by esterification of a compounds of the formulas as recited by the instant claims. 
Claims 5 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722